DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the initial filing of application #17/488200 on 09/28/2021.
3.	Claims 1-20 are currently pending and are considered below.

Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 09/28/2021 and 01/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 9 (a computer-implemented method and a server system respectively) recite accessing, historical transaction data associated with an acquirer from an acquirer database; determining, a plurality of payment transaction types corresponding to future payment transactions processing via the acquirer for a particular period of time based, at least in part, on the historical transaction data; predicting, a fixed interchange cost for each payment transaction type incurring to the acquirer for routing the future payment transactions through an interbank network of a plurality of interbank networks based, at least in part, on an interchange prediction model; performing, a linear optimization utilizing a set of metrics, to make a decision whether to apply a merchant-specific discount to a particular payment transaction type or not, the set of metrics comprising a total transaction cost for each payment transaction type, a discount factor associated with the interbank network, and a number of future payment transactions routing through the interbank network; and routing, real-time payment transactions through an optimal interbank network using the linear optimization.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
Claim 17 (a computer-implemented method) recites accessing, historical transaction data associated with an acquirer from an acquirer database; determining, a plurality of payment transaction types corresponding to future payment transactions processing via the acquirer for a particular period of time based, at least in part, on the historical transaction data; predicting, a fixed interchange cost for each payment transaction type incurring to the acquirer for routing the future payment transactions through an interbank network of a plurality of interbank networks based, at least in part, on an interchange prediction model; performing, a linear optimization utilizing a set of metrics, to make a decision whether to apply a merchant-specific discount to a particular payment transaction type, or not, the set of metrics comprising a total transaction cost for each payment transaction type, a discount factor associated with the interbank network, and a number of future payment transactions routing through the interbank network; determining, whether the number of future payment transactions routing through the interbank network exceeds a threshold value, or not; and routing, real-time payment transactions through an optimal interbank network with a lowest total transaction cost, wherein the optimal interbank network is determined using the linear optimization.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application because the claims at best would use a communication interface, a memory a processor performing the determining of optimal interbank network for routing payment transactions, as such the use of a processor and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 2106.05(f). The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits in practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of identifying the plurality of interbank networks amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.
As for dependent claims 32-8, 10-16 and 18-20, these claims recite limitations that further define the same abstract idea noted in claims 1, 9 and 17. Therefore, they are considered patent ineligible for the reason given above.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-3, 6-11 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baumgart et al. (U.S. Pub. No. 2014/0040114) (hereinafter ‘Baumgart’).

Claims 1 and 9:  Baumgart discloses a computer-implemented method, comprising:
a communication interface (see at least paragraphs 0021 and 0030);
a memory, (see at least paragraphs 0021 and 0030), comprising executable instructions; and 
a processor, (see at least paragraphs 0021 and 0030), communicably coupled to the communication interface, the processor configured to execute the executable instructions to cause the server system to at least:
accessing, by a server system, historical transaction data associated with an acquirer from an acquirer database, Baumgart teaches transaction data databases 125, which may include any number of internal and/or external databases, may include a wide variety of information associated with historical transactions, such as transaction date information, transaction amount information, information associated with transaction networks utilized to route the transactions, and further teaches historical transaction information may be accessed from the transaction data databases 125 (see at least paragraphs 0004-0005, 0012-0013, 0019, 0025 and 0040);
determining, by the server system, a plurality of payment transaction types corresponding to future payment transactions processing via the acquirer for a particular period of time based, at least in part, on the historical transaction data, Baumgart teaches a merchant may model different transaction routing scenarios in order to determine desired routing arrangements. For example, a merchant may evaluate fees for various transaction networks and/or network hierarchies. As another example, a merchant may evaluate proposed fee arrangements offered by issuers, acquirers, and/or other entities associated with the transaction networks. As another example, a merchant may assess the value of existing routing and/or transaction processing arrangements and/or discounts. As yet another example, a merchant may determine relatively advantageous network fees in order to facilitate negotiation and/or renegotiation of agreements. Indeed, a merchant may manipulate the historical transaction data for a wide variety of suitable business purposes (see at least paragraphs 0013 and 0045);

predicting, by the server system, a fixed interchange cost for each payment transaction type incurring to the acquirer for routing the future payment transactions through an interbank network of a plurality of interbank networks based, at least in part, on an interchange prediction model, Baumgart teaches a merchant may provide a wide variety of input that is processed in order to re-sort data, present data, and/or estimate or predict transaction routing data. In this regard, a merchant can review information associated with previously routed transactions 9see at least paragraphs 0014, 0027 and 0043);
performing, by the server system, a linear optimization utilizing a set of metrics, to make a decision whether to apply a merchant-specific discount to a particular payment transaction type or not, the set of metrics comprising a total transaction cost for each payment transaction type, a discount factor associated with the interbank network, and a number of future payment transactions routing through the interbank network, Baumgart teaches information associated with any number of transactions submitted by a merchant or on behalf of a merchant may be identified. For example, historical information associated with submitted debit transaction may be identified, accessed, and/or obtained from any number of data sources. At block 310, the transactions may be sorted by transaction network. Additionally, at block 315, a wide variety of fees associated with each of the networks and/or transactions may be identified and/or determined. As desired, fee information may be evaluated in order to identity any special discounts or arrangements that a merchant has for utilizing various networks (see at least paragraphs 0041, 0045, 0049 and 0056); and
routing, by the server system, real-time payment transactions through an optimal interbank network using the linear optimization, Baumgart teaches at least a portion of the historical transaction information may also be evaluated in order to determine an optimal order for selecting transaction networks in order to route transactions (see at least paragraphs 0043, 0045 and 0047).

Claim 17:  Baumgart discloses a computer-implemented method, comprising:
accessing, by a server system, historical transaction data associated with an acquirer from an acquirer database, Baumgart teaches transaction data databases 125, which may include any number of internal and/or external databases, may include a wide variety of information associated with historical transactions, such as transaction date information, transaction amount information, information associated with transaction networks utilized to route the transactions, and further teaches historical transaction information may be accessed from the transaction data databases 125 (see at least paragraphs 0004-0005, 0012-0013, 0019, 0025 and 0040);
determining, by the server system, a plurality of payment transaction types corresponding to future payment transactions processing via the acquirer for a particular period of time based, at least in part, on the historical transaction data, Baumgart teaches a merchant may model different transaction routing scenarios in order to determine desired routing arrangements. For example, a merchant may evaluate fees for various transaction networks and/or network hierarchies. As another example, a merchant may evaluate proposed fee arrangements offered by issuers, acquirers, and/or other entities associated with the transaction networks. As another example, a merchant may assess the value of existing routing and/or transaction processing arrangements and/or discounts. As yet another example, a merchant may determine relatively advantageous network fees in order to facilitate negotiation and/or renegotiation of agreements. Indeed, a merchant may manipulate the historical transaction data for a wide variety of suitable business purposes (see at least paragraphs 0013 and 0045);
predicting, by the server system, a fixed interchange cost for each payment transaction type incurring to the acquirer for routing the future payment transactions through an interbank network of a plurality of interbank networks based, at least in part, on an interchange prediction model, Baumgart teaches a merchant may provide a wide variety of input that is processed in order to re-sort data, present data, and/or estimate or predict transaction routing data. In this regard, a merchant can review information associated with previously routed transactions 9see at least paragraphs 0014, 0027 and 0043);
performing, by the server system, a linear optimization utilizing a set of metrics, to make a decision whether to apply a merchant-specific discount to a particular payment transaction type, or not, the set of metrics comprising a total transaction cost for each payment transaction type, a discount factor associated with the interbank network, and a number of future payment transactions routing through the interbank network, Baumgart teaches information associated with any number of transactions submitted by a merchant or on behalf of a merchant may be identified. For example, historical information associated with submitted debit transaction may be identified, accessed, and/or obtained from any number of data sources. At block 310, the transactions may be sorted by transaction network. Additionally, at block 315, a wide variety of fees associated with each of the networks and/or transactions may be identified and/or determined. As desired, fee information may be evaluated in order to identity any special discounts or arrangements that a merchant has for utilizing various networks (see at least paragraphs 0041, 0045, 0049 and 0056); 
determining, by the server system, whether the number of future payment transactions routing through the interbank network exceeds a threshold value, or not, Baumgart teaches special arrangement and/or discount information may be received from a merchant or other data source. As another example, transaction fees, transaction volume, and/or transaction amount information may be evaluated in order to identify thresholds and/or situations at which discounts apply (see at least paragraph 0041); and
routing, by the server system, real-time payment transactions through an optimal interbank network with a lowest total transaction cost, wherein the optimal interbank network is determined using the linear optimization, Baumgart teaches at least a portion of the historical transaction information may also be evaluated in order to determine an optimal order for selecting transaction networks in order to route transactions (see at least paragraphs 0043, 0045 and 0047).

Claims 2 and 10:  Baumgart discloses the computer-implemented method and system according to claims 1 and 9, wherein the server system is a payment gateway server, and wherein determining the optimal interbank network comprises selecting an interbank network with a lowest transaction cost, Baumgart teaches based at least in part upon the modeling and/or analysis, an ordering of transaction networks (i.e., a hierarchy for selecting transaction networks for routing, etc.) may be optimized for the merchant along any number of parameters. For example, an ordering may be optimized in order to minimize fees paid by the merchant (see at least paragraphs 0014 and 0047).

Claims 3, 11 and 20:  Baumgart discloses the computer-implemented method and system according to claims 2 and 10, wherein the interchange prediction model is trained based at least on interchange rate rules of the plurality of interbank networks, and wherein the fixed interchange cost is calculated based, at least in part, on the payment transaction type, merchant category, payment card type, and a payment transaction amount, Baumgart teaches a merchant may be presented with information associated with percentages (and/ or numbers) of transactions that are routed via various networks, sales volumes attributable to various networks, and/or fees incurred utilizing the various networks and further teaches merchant may provide a wide variety of input that is processed in order to re-sort data, present data, and/or estimate or predict transaction routing data (see at least paragraphs 0013, 0043-0044).

Claims 6 and 14:  Baumgart discloses the computer-implemented method and system according to claims 2 and 10, wherein the total transaction cost is a sum of at least the fixed interchange cost and a switching cost, Baumgart teaches a merchant may be presented with information associated with percentages (and/or numbers) of transactions that are routed via various networks, sales volumes attributable to various networks, and/or fees incurred utilizing the various networks (see at least paragraphs 0013, 0026, 0041 and 0056). 

Claims 7 and 15:  Baumgart discloses the computer-implemented method and system according to claims 2 and 10, wherein performing the linear optimization further comprises:
generating, by the server system, a transaction cost matrix comprising total transaction costs incurring to the acquirer from each interbank network of the plurality of interbank networks for each payment transaction type, Baumgart teaches merchant may provide input that facilitates the re-sorting and/or rearrangement of historical transaction information along any number of desired metrics (see at least paragraphs 0043-0044);
determining, by the server system, whether the number of future payment transactions routing through the interbank network exceeds a threshold value, or not, Baumgart teaches special arrangements and/or discounts associated with transaction networks may also be identified, such as for example, special arrangement and/or discount information may be received from a merchant or other data source. As another example, transaction fees, transaction volume, and/or transaction amount information may be evaluated in order to identify thresholds and/or situations at which discounts apply (see at least paragraphs 0041-0044); and
in response to determining that the number of future payment transactions routing through the interbank network exceeds the threshold value, applying, by the server system, the merchant-specific discount to the fixed interchange cost for determining a reduced transaction cost for the particular payment transaction type, Baumgart teaches special arrangements and/or discounts associated with transaction networks may also be identified, such as for example, special arrangement and/or discount information may be received from a merchant or other data source. As another example, transaction fees, transaction volume, and/or transaction amount information may be evaluated in order to identify thresholds and/or situations at which discounts apply (see at least paragraphs 0041-0044).

Claims 8 and 16:  Baumgart discloses the computer-implemented method and system according to claims 2 and 10, wherein the plurality of payment transaction types is at least one of: least Point-of-Sale (POS) transactions; Automatic Teller Machine (ATM) transactions; and e-commerce based payment transactions, Baumgart teaches the transaction-related information may be communicated to an acquiring platform 165 associated with the merchant. In certain embodiments, the POS device 160, the acquiring platform 165, and/or the service provider computer 105 may identify and/or select a suitable transaction network 175A-N (e.g., a PIN network) for routing the transaction-related information to an appropriate financial institution system 170 (see at least paragraphs 0018 and 0033). 

Claim 18:  Baumgart discloses the computer-implemented method according to claim 17, wherein the server system is a payment gateway server, Baumgart teaches a merchant POS device 160 (or another merchant system such as an eCommerce server) may output transaction-related information (e.g., a payment transaction request, etc.) associated with a debit transaction for delivery to a financial institution system 170 (see at least paragraph 0033).

Claim 19:  Baumgart discloses the computer-implemented method according to claim 17, further comprising:
in response to determining that the number of the future payment transactions routing through the interbank network exceeds the threshold value, applying, by the server system, the merchant-specific discount to the fixed interchange cost for determining a reduced transaction cost for the particular payment transaction type, Baumgart teaches special arrangements and/or discounts associated with transaction networks may also be identified, such as for example, special arrangement and/or discount information may be received from a merchant or other data source. As another example, transaction fees, transaction volume, and/or transaction amount information may be evaluated in order to identify thresholds and/or situations at which discounts apply (see at least paragraphs 0041-0044).

Claim Rejections - 35 USC § 103

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgart et al. (U.S. Pub. No. 2014/0040114) (hereinafter ‘Baumgart’) in view of 
Kandasamy et al. (U.S. Patent No. 11,321,717) (hereinafter ‘Kandasamy’).

Claims 4 and 12:  Baumgart discloses the computer-implemented method and system according to claims 2 and 10, wherein determining the plurality of payment transaction types corresponding to the future payment transactions comprises:
predicting, by the server system, the plurality of payment transaction types of the future payment transactions, Baumgart teaches merchant may provide a wide variety of input that is processed in order to re-sort data, present data, and/or estimate or predict transaction routing data (see at least paragraph 0043).  While Baumgart teaches the limitation above, Baumgart does not explicitly teach using a machine-learning model, the machine-learning model trained based, at least in part, on the historical transaction data between the acquirer and an issuer.  However, Kandasamy teaches the machine learning architecture 300 may be trained to analyze a likely outcome for a given set of inputs based on thousands or even millions of observations of previous customer/merchant transactions (see at least column 7 line 60 through column 8 line 67 and column 9lines 1-16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Baumgart to modify to include the teaching of Kandasamy in order to generate transaction identification recommendations (see at least column 9 lines 1-16).  

Claims 5 and 13:  Baumgart in view of Kandasamy disclose the computer-implemented method and system according to claims 4 and 12, and Baumgart further teaches further comprising:
identifying, by the server system, the plurality of interbank networks which are eligible for routing the future payment transactions between the acquirer and the issuer based, at least in part, on interbank network routing tables associated with the acquirer and the issuer, and predefined constraints between the acquirer and the issuer, Baumgart teaches a data source 130 may be associated with a wide variety of different entities as desired in various embodiments, such as a merchant, an acquirer platform, a financial institution or payment account issuer, or a service provider that facilitates transaction routing and/or that processes routed transactions (see at least paragraph 0031).

Conclusion

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
15.	Masterson et al. (U.S. Pub. No. 2013/0282563) talks about systems and methods for routing debit transactions. In one embodiment, a method for routing debit transactions can be provided. The method can include obtaining, by a routing determination system comprising one or more computers, information associated with a proposed debit transaction. The method can also include identifying, by the routing determination system based at least in part upon the obtained information, one or more merchant parameters associated with a merchant on whose behalf the proposed debit transaction will be submitted to a transaction processor. Further, the method can include determining, by the routing determination system based at least in part upon the one or more merchant parameters, a debit transaction network for routing the proposed debit transaction to the transaction processor, wherein the debit transaction network is included in a plurality of available debit transaction networks (see at least the Abstract).
16.	Srinivasan (U.S. Pub. No. 10,956,877) talks about systems and methods are disclosed for least cost acquirer routing based on pricing models. One method comprises: receiving transaction-related information from a merchant, the transaction-related information including a payment network identifier of the payment network used in the initiated payment transaction; identifying the payment network used based on the payment network identifier determining the primary qualification criteria pertaining to the payment network used; determining an interchange rate and an interchange category based on the primary qualification criteria and the received transaction related information; determining a pricing model of an acquirer that yields the lowest fees applicable to the merchant based on one or more of, the transaction related information, the primary qualification criteria, and the interchange category; and transmitting the transaction-related information to the acquirer (see at least the Abstract).

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        09/29/2022